Citation Nr: 0528662	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-11 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disability, to include post-
traumatic stress disorder.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for the residuals of left hand surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from February 1977 to May 
1979.  

The case was remanded in March 2004 by the Board of Veterans' 
Appeals (the Board) to the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma for additional 
development (the RO).  The case is again before the Board for 
adjudication.

A November 1997 rating decision denied entitlement to service 
connection for post-traumatic stress disorder (PTSD) due to 
personal assault, and the veteran was notified of the denial 
later in November 1997.  The veteran did not timely appeal.  
The veteran attempted to reopen her claim for service 
connection for psychiatric disability, to include as due to 
PTSD, in March 2002, which was denied by rating decision in 
August 2002.  The veteran timely appealed.  A June 2005 
Supplemental Statement of the Case found new and material 
evidence on the issue of entitlement to service connection 
for a chronic acquired psychiatric disability, to include 
PTSD, and then denied the reopened claim on a de novo basis.  

Even if the RO determined in June 2005 that new and material 
evidence was presented to reopen the claim for a chronic 
acquired psychiatric disability, to include PTSD, such is not 
binding on the Board.  The Board must first decide whether 
evidence has been received that is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Consequently, the issue on appeal continues 
to be whether new and material evidence has been received to 
a claim for service connection for a chronic acquired 
psychiatric disability, to include PTSD.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  



REMAND

According to an August 2005 VA Form 9, Appeal To Board Of 
Veterans' Appeals, the veteran desires a personal hearing 
before the Board sitting at the RO.  

Based on the above, this case is being remanded for the 
following action:

The RO should place the veteran's name on 
the docket for a hearing before the Board 
at the RO, according to the date of her 
request for such a hearing.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


 
 
 
 


